DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-22, 25, 29-32, 37-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 31 recite(s) “A method for inspecting a test object comprising projecting, onto the surface of the test object or visual representation of the test object, an image representing information that is relevant to the integrity of the test object” is concepts of abstract idea in activity of mental processes that including ideas in observation, evaluation, judgment, opinion according to the PTO recently published revised guidance, the 2019 revised patent subject matter eligibility guidance. Claim 21 recites “An inspection apparatus comprising a projection device configured to project, onto the surface of a test object or visual representation of a test object, an image  representing information that is relevant to the integrity of the test object” is concepts of abstract idea in activity of mental processes that including ideas in observation, evaluation, judgment, opinion according to the PTO recently published revised guidance, the 2019 revised patent subject matter eligibility guidance. The claim indicated an inspection apparatus comprising a projection device. These components are insignificantly extra solution activity from gathering data to the judicial exception and/or generally well-understood in field of non-destructive testing (NDT) being used in industry to evaluate the structural integrity parts and properties of material or component (see US 20140230713; US 20140139658). This judicial exception is not integrated into a practical application because the claims are directed to abstract idea without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because an inspection apparatus comprising a projection device are well understood in the art and insignificantly extra solution activity from gathering data to the judicial exception. Accordingly , they cannot integrate a judicial exception into a practical application or provide an inventive concept. When viewed as a whole, nothing in the claim add significantly more than the abstract idea. The claims are ineligible.
 	Dependent claims 22, 25, 29-30, 32, and 37-40, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the extent the abstract idea by mental processes in form of observing or visual the image of the material structure is insignificantly extra solution activity being performed by projector or camera that can display images or video on a screen, these activities do not integrate the abstract idea into a practical application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 

With respect to claims 21 and 31, the claimed invention is unclear because there is no specific technical recite in the body of the claim to recognize how the inspection apparatus can be defined when there is no operation of corresponding of inspection device and image generating device, and there is no recites inspection data corresponding to image of the test object being performed at all. The claimed invention seems to be omitted the  structural relationship in performance as indicated above.
Claims 21 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Claims 21 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: inspection device and image generator.
Dependent claims 22-30 and 32-40 are rejected based on the rejection of the base claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-27, 29-36 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al (US 20140230713).
With respect to claims 21 and 31, Kimura et al teach an inspection apparatus comprising a projection device (image capturing camera) configured to project, onto the surface of a test object or visual representation of a test object, an image representing information that is relevant to the integrity of the test object (e.g. pars 0012, 0036, 0094 and 0100).
With respect to claims 22 and 32, Kimura et al teach wherein the image comprises a representation of one or more of: a material structure of the test object; a structure below a surface of the test object, and previous damage and/or repair to the test object (e.g. figures 1, 4, pars 0036 and 0094, claim 10).
 With respect to claims 23-24 and 33-34, Kimura et al teach an inspection device (inspection tool unit) configured to generate inspection data representative of the structure below the surface of the test object, and an image generator configured to generate the image comprising the representation of the structure from the inspection data (e.g. figures 1, 4, pars 0036, 0094, claim 10, inspection tool unit, image-capturing camera, inspection object, subsea structure or the like , the inspection object is not limited).
With respect to claims 25-27, 29-30 and 35-36 and 38-40, Kimura et al teach wherein the projection device (image-capturing camera) is configured to project the image comprising the representation of the material structure of the test object onto a part of the surface of the test object that corresponds to the part below which the image represents the material structure; wherein the inspection apparatus comprises a positioning system capable of locating the inspection device relative to the test object,  (e.g. figures 1-4, viewing image of the object, pars 0036, 0049-0052, 0075-0076, image capturing cameras as show a positional relationship of the image cameras can be able to capture image corresponding to the object, and visual presentation of the object comprise a video image: video camera 36).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/               Primary Examiner, Art Unit 2857